DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18, line 9, “;“ after “following” should be set forth “ : ”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-22 recite a method, an apparatus and a computer-readable medium, which fall within one of statutory categories (i.e. a process and a machine) (Step 1: YES). 
Step 2A Prong One analysis: Claims 1, 16, 18 and 20 recite “applying coefficients to the values for the one or more parameters, and determining second data that indicates a prediction that the patient will require a blood transfusion during the treatment based on applying the coefficients to the values for the one or more parameters; fitting the data to the results for the plurality of patients; and determining coefficients for the one or more parameters, to determine a model for predicting whether a patient will require a blood transfusion based on an input of the one or more parameters”; “apply coefficients to the values for the one or more parameters, and determine second data that indicates a prediction that the patient will require a blood transfusion during the treatment based on applying the coefficients to the values for the one or more parameters”; “fitting the data to the results for the plurality of patients; and determining, on the processor, coefficients for the one or more parameters, to determine a model for predicting whether a patient will require a blood transfusion based on an input of the one or more parameters” and “applying coefficients to values for one or more parameters of a characteristic of a continuous photoplethysmographic (PPG) waveform collected during a treatment of a patient; and determining a prediction that the patient will require a blood transfusion during the treatment based on applying the coefficients to the values for the one or more parameters”. The application of coefficients and determinations are considered as mathematical relationships/ calculations, which fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (Mathematical Concepts), because it is statement of the correlation between applications of coefficients to obtained parameters and determinations of second data based on the applications. (Step 2A Prong One: YES). 
Step 2A Prong Two analysis: Claims 1, 16, 18 and 20 recite “a processor/ at least one processor” and claim 18 additionally recites “a pulse oximeter” and “a memory”. This judicial exception is not integrated into a practical application because the determination is based on the “mathematical relationships/ calculations” and no further action(s) is/are performed to the patient. The storage of information on a memory Step 2A Prong Two: NO).
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s), when considered separately and in combination, are associated with data gathering steps of insignificant extra-solution activity (see MPEP 2106.05(g)) and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and do not improve the functioning of a computer (see MPEP 2106.05(a)). The claims merely cover the collection of data (PPG waveform) obtained from known and existing technology and then using the data to make a correlation. The determination of the second data has no relationship to specific structure or machine, and does not further implement any practical act(s) (e.g. perform blood transfusion to the patient). (Step 2B: No). Dependent claims do not recite additional elements/ features and do not add significantly more (i.e. an “inventive concept”) to the exception.
For these reasons, there is no inventive concept in the claims, and thus claims 1-20 are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claims 4-8 and 12, the term " about " is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of variance is considered as “about” the recited values/ numbers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 13, and 18- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Reilly et al. (USPGPUB 2010/0099964 – applicant cited). In regard to claims 1, 18 and 20, O'Reilly discloses an apparatus, a method and a CRM (Figs. 1-11 and associated descriptions) comprising a pulse oximeter ([0007]; [0011]; [0096]; [0105]) configured to measure first data that indicates values for one or more parameters of a characteristic of a continuous photoplethysmographic (PPG) waveform collected during a treatment of a patient ([0007]; [0011-0014]; [0034]; [0102-0106]; Figs. 2-4 and 10-11 and associated descriptions); and at least one processor connected to the pulse oximeter to receive the first data of the one or more parameters (Fig. 7 and associated descriptions); at least one memory including one or more sequence of instructions ([0088]; [0091-0092]; [0119]); the at least one memory and the one or more sequence of instructions configured to, with the at least one processor, cause the apparatus to perform at least the following; apply coefficients to the values for the one or more parameters (Fig. 3A and associated descriptions; [0049-0053]), and determine second data that indicates a prediction that the patient will require a blood transfusion during the treatment based on applying the coefficients to the values for the one or more parameters (Fig. 3A and associated descriptions; [0049-0053]; [0056]).
In regard to claims 2 and 19, O'Reilly discloses determining, on the processor, whether to order one or more blood units based on the prediction ([0014-0015]; [0034]; [0043-0044]; [0057]; [0066]; [0070]; Figs. 2B-2C and 4A-4B and associated descriptions).
	In regard to claim 3, O'Reilly discloses the first data is collected over a fixed time interval ([0010]; [0013]; [0104]; Figs. 3 and 9-11 and associated descriptions), wherein 
In regard to claim 9, O'Reilly discloses the first data is collected over a fixed time interval ([0010]; [0013]; [0104]; Figs. 3 and 9-11 and associated descriptions) and wherein the parameter is a percentile of an amplitude of the PPG waveform collected over the fixed time interval (PVI, [0103-0106]).
In regard to claim 10, O'Reilly discloses the parameter is one or more of a 10 percentile, 20 percentile, 25 percentile, 30 percentile, 40 percentile, 50 percentile, 60 percentile, 70 percentile, 75 percentile, 80 percentile, and 90 percentile of the amplitude of the PPG waveform collected over the fixed time interval (PVI, [0103-0106]; Figs. 8-11 and associated descriptions).
In regard to claim 13, O'Reilly discloses obtaining, on the processor, third data that indicates values for one or more secondary parameters of a characteristic of the patient; wherein applying the coefficients to the one or more parameters further includes applying coefficients to the values for the one or more secondary parameters; and . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over O'Reilly. In regard to claim 4, O'Reilly discloses all the claimed limitations except the threshold heart rate is about 60 beats per minute, the threshold saturation rate is about 95%, the first percentile of the oxygen saturation is about 25 percentile and the second percentile of the oxygen saturation is about 50 percentile. However, O'Reilly also discloses “other parameters can also be used with diagram 821 for comparing parameter relationships in addition to PVI and/or SpHb or as alternatives to PVI and/or SpHb, including, such as, for example, blood pressure, PI, COHb, MetHb, SpaO2, SpO2, pulse rate, or the like” ([0103]) and “one/two or more of the hemoglobin values…threshold” (claims 1-10). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try comparing heart rate and/or oxygen saturation and/or other physiological parameters through experiments/ investigations in order to obtain optimal thresholds for generating the .
In regard to claims 5-8, O'Reilly discloses all the claimed limitations except the time range, threshold heart rate, threshold saturation rate and the coefficients recited in the claims: the prediction is based on a time range of up to 3 hours after the collection of the first data, wherein the threshold heart rate is about 60 beats per minute, the threshold saturation rate is about 95%, the first percentile is about 25 percentile and the second percentile is about 50 percentile; and wherein the coefficient for the percentage of the fixed time interval that the heart rate is below the threshold heart rate is in a range from about 0.84 to about 4.93, the coefficient for the percentage of the fixed time interval that the oxygen saturation is below the threshold saturation rate is in a range from about 0.05 to about 3.45, the coefficient for the first percentile is in a range from about 0.33 to about 2.68 and the coefficient for the second percentile is in a range from about 0.04 to about 2.11; the prediction is based on a time range of up to 6 hours after the collection of the first data, wherein the threshold heart rate is about 60 beats per minute, the threshold saturation rate is about 86%, the first percentile is about 25 percentile and the second percentile is about 50 percentile; and wherein the coefficient for the percentage of the fixed time interval that the heart rate is below the threshold heart rate is in a range from about 0.85 to about 5.18, the coefficient for the percentage of the fixed time interval that the oxygen saturation is below the threshold saturation rate is in a range from about 2.45 to about 9.45, the coefficient for the first percentile is in a range from about 0.41 to about 2.93 and the coefficient for the second percentile is in a range from about 0.01 to about 2.20; the prediction is based on a time range of up to 12 
In regard to claims 11-12, O'Reilly discloses the PPG waveform includes a heart rate waveform and an oxygen saturation waveform ([0031]; [0035]; [0049-0053]; [0068-0069]; [0079]; [0093]; [0103-0106]; claims 3-10 and 13; Figs. 3 and 9-11 and associated descriptions) and area under curve (the accumulation of hemoglobin values can be represented as an integral or integral approximation of an area between the hemoglobin curve 310A and the threshold 350A, [0053]) but does not specifically discloses the parameter includes one or more of an area of the heart rate waveform below a low threshold heart rate or above a high threshold heart rate and an area of the oxygen saturation waveform below a threshold oxygen saturation rate and the low threshold heart rate is one of about 60 beats per minute or about 72 beats per minute, the high threshold heart rate is one of about 100 beats per minute, about 110 beats per minute and about 120 beats per minute, and the threshold oxygen saturation rate is one or more of about 98%, 95%, 92%, 90% and 86%. However, O'Reilly discloses other parameters can also be used such as, for example, blood pressure, PI, COHb, MetHb, SpaO2, SpO2, pulse rate, or the like” ([0103]) and “one/two or more of the hemoglobin values…threshold” (claims 1-10). It would have been obvious to one of ordinary skill in .

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over O'Reilly as applied to claims 1-13 and 18-20 above, and further in view of Grudic et al. (USPGPUB 2012/0330117 – applicant cited). In regard to claim 14, O'Reilly discloses obtaining, on the processor, preliminary data for the one or more parameters of the characteristic of the PPG waveform during treatment of a plurality of patients (patients, [0033]; [0092]; [0098]; [0111]); assigning, on the processor, a result for each patient based on whether the patient received a blood transfusion during the treatment ([0014-0015]; [0033]; [0039]; [0051]; Figs. 2-4 and associated descriptions); fitting, on the processor, the preliminary data to the results for the plurality of patients (empirically obtained data from a large sample of patients and comparison, [0098-0099]) and determining, on the processor, the coefficients for the one or more parameters factor and comparison, [0098-0099]) but does not specifically discloses to determine a model for predicting whether a patient will require a blood transfusion based on the first data.
Grudic teaches to determine a model for predicting whether a patient will require a blood transfusion based on a first data ([0032-0037]; [0039-0041]; [0044]; [0047]; [0059]; Figs. 2 and 11 and associated descriptions).

In regard to claim 15, O'Reilly as modified by Grudic discloses applying, on the processor, secondary coefficients to the values of the one or more parameters (PVI, (PVI, [0103-0106]; Figs. 8-11 and associated descriptions of O'Reilly; PPG and oxygen saturation, [0058] and [0075] of Grudic); and determining, on the processor, fourth data that indicates a prediction that the patient will require blood transfusion based on applying the secondary coefficients to the values for the one or more parameters (PVI, (PVI, [0103-0106]; Figs. 8-11 and associated descriptions of O'Reilly; Figs. 4-11 and associated descriptions of Grudic) wherein the output data is further based on the fourth data ([0013]; [0033]; [0043]; [0047]; [0052]; [0058]; claim 1 of O'Reilly; Figs. 4-11 and associated descriptions of Grudic) but does not specifically disclose indicates a prediction that the patient will require a massive blood transfusion of at least five blood units during the treatment. However, O'Reilly as modified by Grudic discloses a blood loss monitor (Fig, 4 and associated descriptions) and control the amount of blood provided to the patient ([0070] of O'Reilly). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to incorporate indicating a prediction that the patient will require a massive 
In regard to claim 16, O'Reilly as modified by Grudic discloses a method comprising: obtaining, on a processor, data that indicates values for one or more parameters of a characteristic of a continuous photoplethysmographic (PPG) waveform during treatment of a plurality of patients (referring to claims 1 and 14 above); assigning, on the processor, a result for each patient based on whether the patient received a blood transfusion during the treatment (referring to claims 1 and 14 above); fitting, on the processor, the data to the results for the plurality of patients (referring to claims 1 and 14 above); determining, on the processor, coefficients for the one or more parameters, to determine a model for predicting whether a patient will require a blood transfusion based on an input of values for the one or more parameters (referring to claims 1 and 14-15 above).
In regard to claim 17, O'Reilly as modified by Grudic discloses a result is assigned to each patient during a plurality of time ranges of the treatment based on whether each patient received a blood transfusion during each of the plurality of time ranges (referring to claims 1, 5-8, and 14 above; [0015]; [0037]; [0044]; [0066] of O'Reilly; [0104] of Grudic); wherein the data is fit to each respective result for the plurality of patients during the plurality of time ranges (referring to claims 1, 5-8, and 14 above); wherein the coefficients for the one or more parameters are obtained for each of the plurality of time ranges (referring to claims 1, 5-8, and 14 above), to determine the model for predicting whether a patient will require a blood transfusion during each of the . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,258,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of ‘292 anticipate claims 1-20 of present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791